Citation Nr: 1403883	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-03 905	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back and/or pelvis disability.

3.  Entitlement to service connection for a psychiatric disability, to include post- traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.  Following claims made in December 2007 and February 2008, an October 2008 rating decision by the RO in St. Petersburg, Florida, found that new and material evidence had not been received sufficient to reopen a claim for service connection for degenerative changes of the lumbar spine.  Service connection for schizophrenia also was denied.  The Veteran did not appeal these determinations.  Yet, he essentially contested them by filing renewed claims in November 2008 and February 2009.  In any event, new evidence was received prior to expiration of the one year period for initiating an appeal.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  It is considered to be filed in connection with the original claim as opposed to the renewed claims.  38 C.F.R. § 3.156(b).  The October 2008 rating decision thus was not final.  A February 2009 rating decision by the RO in Atlanta, Georgia, continued the denial of service connection for degenerative changes of the lumbar spine including the pelvis.  A November 2009 denied service connection for PTSD.  The Veteran initiated and later perfected an appeal of both decisions.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The psychiatric issue has been recharacterized as set forth above.  Such an issue indeed must be construed liberally to encompass all claimed as well as diagnosed disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue of entitlement to service connection for a back disability has been amended to include the pelvis in light of the decision made with respect to the new and material evidence issue.  This determination was based on review of the Veteran's paper and electronic claims files.  Also based on this review, the aforementioned added issue and the psychiatric (to include PTSD) issue are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.
FINDING OF FACT

Evidence received following an unappealed September 1973 rating decision denying service connection for a back injury was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary yet previously unestablished fact.


CONCLUSION OF LAW

The September 1973 rating decision is final, but service connection for a back disability is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Of preliminary note, VA has a duty to notify and a duty to assist claimants in substantiating entitlement to VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The receipt of new and material evidence is found herein sufficient to reopen service connection for a back disability.  This constitutes a grant of the first issue comprising this matter.  Any errors that were made regarding the duty to notify or the duty to assist with respect to this issue accordingly were harmless.  It follows that discussion of these duties is unnecessary.

II.  Application to Reopen Based on New and Material Evidence

An issue for which there is a final decision denying a benefit shall be reopened and readjudicated if new and material evidence is received.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit sought.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial.  It also must raise a reasonable possibility of substantiating the issue.  38 C.F.R. § 3.156(a).  The low threshold enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both new and previous, and any assistance likely required must be taken into consideration.  Id.

In a September 1973 rating decision, service connection for a back injury was denied.  An April 1967 service treatment record documenting that the Veteran had a backache was acknowledged, as were 1973 VA treatment records documenting diagnoses made after he injured his back on the job.  A copy of the rating decision was sent to the Veteran along with an October 1973 letter.  This letter indicated that his back condition was not incurred in or aggravated by service.  His appellate rights also were set forth.  He did not appeal, however.  Further, no relevant evidence was received within the one year period following the rating decision.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  It therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.

The Board finds that reopening service connection for a back disability is warranted.  Evidence concerning the Veteran's back, to include VA and private treatment records as well as testimony and statements from the Veteran, has been received since the September 1973 rating decision.  No consideration was given therein to this evidence.  Thus, it is new.  Some also is material because it relates to an unestablished fact necessary to substantiate service connection.  There was no indication as of September 1973 that the Veteran's back problems may be related to his service, but there is now.  Although treatment records are silent in this regard, the Veteran has contended having continuous symptoms since his 1973 injury.  He reports being told at the time that this injury aggravated an older injury, for which he previously recounted injuring his back in February 1968 and now recounts injuring his back (as well as his pelvis) in a fall during the basic training portion of his service.  For the purpose of reopening, the Veteran's credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the aforementioned difference, the new and material evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's service connection claim further has been raised by it.  Indeed, a remand for a VA medical examination and opinion is directed in the remand that follows.  


ORDER

New and material evidence having been received, service connection for a back disability is reopened.  This matter is granted to this extent only.


REMAND

Although the Board sincerely regrets the delay of a remand, adjudication of the Veteran's entitlement to service connection for a back and/or pelvis disability and for a psychiatric disability cannot be undertaken as of yet.  More development is needed to ensure that the Veteran is afforded every possible consideration.  That VA has a duty to assist him in substantiating the benefit sought indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Notice

Establishing service connection for PTSD requires corroboration that a claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If a claimant asserts that PTSD is due to a personal assault during service, corroboration may come from sources other than service records.  38 C.F.R. § 3.304(f)(5).  Examples include records from law enforcement agencies, rape crisis centers, mental health counseling centers, hospitals, or physicians, pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Id.  Other sources evidencing behavior changes, such as a request for transfer, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, and unexplained economic or social changes, also may be used as corroboration.  Id.  VA will not deny the claim without first informing the claimant of the aforementioned and affording him the opportunity to either furnish evidence from such sources or advise VA of them so that efforts can be undertaken to procure evidence on his behalf.  Id.

Here, the Veteran contends particularly in a March 2009 statement and in his hearing testimony that he has PTSD because of three sexual assaults, one isolated incident in October 1965 at the hands of G.T., a series of incidents in June and July 1966 and March 1967 by J.G., and a series of incidents in December 1967 and June 1968 by A.B., he experienced during service.  He was informed via letter dated in September 2009 that specific information regarding these assaults was needed to attempt corroboration through the Joint Services Records Research Center.  Some of the sources set forth above were mentioned.  However, others were not mentioned.  There also was no mention of behavior changes.  No other letters regarding the Veteran's asserted in-service personal assaults have been issued.  Supplemental notification therefore is required.  If the Veteran advises VA of sources of corroborative evidence instead of submitting evidence from these sources, established procedure must be followed. 

II.  Records

The duty to assist requires that VA make reasonable efforts to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of records that are not in the government custody is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

One VA treatment record dated in 1973 is available.  It is a summary of the Veteran's July and August hospitalization for back and pelvis symptoms which began in April.  Additional 1973 VA treatment records thus existed at one time.  They still may exist despite being old.  Otherwise, VA treatment records dated into April 2011 are available.  They document the Veteran's receipt of ongoing care to include for his back and/or pelvis and for his mental health.  As such, there may be pertinent VA treatment records dated from April 2011 to present.  A request or requests for these outstanding VA treatment records must be made.  This is particularly true as VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

The Veteran has submitted an October 1988 Social Security Administration (SSA) decision finding him disabled due to a psychiatric disability.  Attached was an incomplete list of the evidence, which included various treatment records and psychiatric as well as orthopedic evaluations, upon which this decision was based.  However, none of this evidence has been submitted.  Pertinent SSA records thus existed at one time.  Though they are old, they may still exist.  A request or requests for them accordingly must be made.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006).  If the request(s) is(are) unsuccessful, the Veteran and his representative must be notified.

Following the Veteran's provision of information to identify and locate them along with authorization for their release to VA, treatment records from several private facilities were obtained.  The latest pertinent such record is dated in January 2005.  As such, there is a possibility that more recent private treatment records exist.  The Veteran shall be afforded another opportunity to either submit any such records or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests as well as notification to him and his representative if they are unsuccessful also must be made as necessary.

III.  Medical Examination and Opinion

The duty to assist also requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary for a service connection issue when there is evidence that the Veteran has a current disability or symptoms of such, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period, an indication that the current disability or symptoms may be associated with the event, injury, or disease during service or the disease during its presumptive period, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

Here, it is undisputed that the Veteran currently has a back and/or pelvis disability as well as a psychiatric disability.  Recent pertinent treatment records, which as noted above are solely from VA, do not contain any diagnoses related to his back and/or pelvis.  Yet, a June 2002 private treatment record shows that diagnostic testing revealed degenerative changes of the lumbar spine.  It follows from the fact that degeneration is not reversible that these changes still should be seen with diagnostic testing.  A February 2009 VA treatment record further notes a leg length discrepancy which is congenital.  Further, recent VA treatment records show that a diagnosis of PTSD has been made but questioned.  However, various anxiety disorders, depression disorders, and psychoses have been diagnosed.  It is reiterated that service treatment records are positive for a backache and that the Veteran additionally has reported injuring his back and pelvis during service.  Any evidence received regarding his asserted in-service sexual assaults may be submitted to a mental health professional for an opinion as to whether or not these assaults occurred.  38 C.F.R. § 3.304(f)(5).

No significant reason exists, at least upon initial review, to doubt the Veteran's contention of continuous back as well as pelvis symptoms since a 1973 work injury.  The available 1973 VA treatment record does not confirm that this injury aggravated an older injury, like his backache or either of those he asserts were during service.  Yet, outstanding 1973 VA treatment records may do so.  A May 2008 VA treatment record reflects that the Veteran's mother and sister noticed he behaved differently after service than he did before service.  This suggests attribution to an in-service event such as the sexual assaults alleged by the Veteran.  VA treatment records show that he alternatively alleges being attacked by animals during service, while he originally recounted stress due to classified duties.  There is insufficient evidence for adjudication, as relationships between his current disabilities and these injuries and events during service have not been proven or disproven.  With all requirements met, arrangements must be made for the Veteran to undergo VA medical examinations with VA medical opinions.

IV.  Initial Consideration

Rating decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Additional pertinent evidence thus must be referred to the agency of original jurisdiction for initial review unless either the right to such review is waived or the Board fully allows the benefit sought.  38 C.F.R. § 20.1304(c).

This matter last was adjudicated by the RO via a January 2010 statement of the case.  The latest of the VA treatment records available at this time, as noted above, are dated over a year thereafter.  Neither the Veteran nor his representative has waived initial review by the RO of them, however.  Further, service connection cannot be granted at this time for a back and/or pelvis disability or for psychiatric disability.  Initial review of the aforementioned records therefore must be by the RO.  The RO also must review in the first instance any even more recent outstanding VA treatment records as well as any SSA and new private treatment records that are or any other new evidence that is obtained.

Accordingly, a REMAND is directed for the following:

1.  Notify the Veteran that sources other than service records may contain evidence, to include of behavior changes, corroborating his asserted in-service personal assaults.  Ask him either to submit evidence from such sources or to provide enough information to identify and locate evidence therefrom along with any necessary authorization for its release to VA.  If he provides the information as well as any necessary authorization, request the evidence pursuant to established procedure.

2.  Issue to the Veteran a VCAA letter pertaining to the de novo issue of entitlement to service connection for a back and/or pelvis disability.  

3.  Make as many requests as necessary to obtain all VA treatment records, whether inpatient or outpatient, regarding the Veteran dated in 1973 and from April 2011 to present.

4.  Make as many requests as necessary to obtain complete SSA records, particularly the evidence to include treatment records and evaluations upon which the October 1988 decision finding him disabled was based, regarding the Veteran.

5.  Ask the Veteran either to submit any pertinent private treatment records dated from January 2005 to present or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.

6.  Next, associate all evidence or records received, whether VA, SSA, or private, with the paper or electronic claims file.  If requested evidence is or records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

7.  After completion of the above, arrange for a mental health professional to examine the Veteran regarding his psychiatric disability.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose pursuant to the Diagnostic and Statistical Manual of Mental Disorders all psychiatric disabilities present.

Next, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each of the in-service sexual assaults-one isolated incident in October 1965 at the hands of G.T.; a series of incidents in June and July 1966 and March 1967 by J.G.; and a series of incidents in December 1967 and June 1968 by A.B.-occurred as asserted by the Veteran primarily in a March 2009 statement and in his hearing testimony.  If PTSD is diagnosed, the examiner then shall opine in the report as to whether it is at least as likely as not that any of the Veteran's in-service sexual assaults determined to have occurred triggered it.  The examiner further shall opine in the report as to whether it is at least as likely as not that each disability diagnosed, whether PTSD or something else, was incurred during or otherwise is related to the Veteran's service.
A clear and complete rationale (explanation) to support each opinion shall be provided by the examiner in the report.  Any conflict, particularly with respect to a diagnosis of PTSD, specifically shall be discussed.  Otherwise, medical principles as they concern the evidence shall be discussed.  The following should be considered-March and April 2008 VA treatment records documenting the Veteran's reports of being physically assaulted as a child by his father and sexually assaulted a brother, a male cousin, and an older boy; a May 2008 VA treatment record documenting his report of being attacked by animals during service; any asserted sexual assaults during his service determined to have occurred; his reports of having classified duties during service; a May 2008 VA treatment record documenting the report of his mother and sister that he behaved differently after service than he did before service; and additional VA as well as private treatment records showing the status of his mental health over the years.

If an opinion cannot be provided without speculation, the rationale shall discuss whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  A citation for or copy of any medical literature referenced shall be provided.

8.  Also after completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding a back and/or pelvis disability.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose all back and/or pelvis disabilities present.

The examiner should opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed disability was incurred during or otherwise is related to the Veteran's service.  A detailed rationale (explanation) for the opinion shall be provided by the examiner in the report-including a discussion of medical principles as they concern the evidence.  The following should be considered-the Veteran's report of injuring his back and pelvis in a fall during service basic training; an April 1967 service treatment record reflecting that he had a backache; his report of a back injury in February 1968 during service; a 1973 VA treatment record documenting that he injured his back at work; his reports that he was told this injury aggravated an older injury like those reported during service; his reports of continuous symptoms ever since; a June 2002 private treatment record of diagnostic testing showing lumbar spine degenerative changes; a February 2009 VA treatment record deeming his leg length discrepancy congenital; and records of additional VA/private treatment of his back and pelvis over the years.

If an opinion cannot be provided without speculation, the rationale shall discuss whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  A citation for or copy of any medical literature referenced shall be provided.

9.  Lastly, readjudicate the claim for service connection for a back and/or pelvis disability and for a psychiatric disability (including PTSD).  Furnish the Veteran and his representative with a rating decision for any favorable determination.  Furnish them with a supplemental statement of the case (SSOC) for any unfavorable determination.  Then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remanded matters be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


